SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

45
KA 13-01616
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ERIC A. EASTON, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DANIEL J. PUNCH OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael L.
D’Amico, J.), rendered June 18, 2013. The judgment convicted
defendant, upon his plea of guilty, of reckless endangerment in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of reckless endangerment in the first degree
(Penal Law § 120.25). As the People correctly concede, defendant’s
waiver of the right to appeal does not encompass his challenge to the
severity of the negotiated sentence (see People v Maracle, 19 NY3d
925, 928), which runs concurrently to longer sentences imposed in
other jurisdictions. Nevertheless, based on our review of the record,
we perceive no basis to exercise our power to modify his sentence as a
matter of discretion in the interest of justice (see CPL 470.15 [3]
[c]).




Entered:    February 5, 2016                       Frances E. Cafarell
                                                   Clerk of the Court